PER CURIAM:
Claimant’s vehicle, a 1973 Dodge Polara, was damaged on November 10, 1982, at approximately 1:30 p.m. as she drove under a State maintained bridge in Fairmont, Marion County, West Virginia. Claimant alleges that a piece of cement broke off the bridge and landed on her car, damaging the vinyl top and breaking the windshield. The damage was estimated at $453.11.
The State is neither an insurer nor a guarantor of the safety of motorists travelling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). However, the respondent has the duty to use reasonable care to maintain streets and bridges in a safe condition. This Court previously granted an award in a claim, wherein the claimant’s vehicle was damaged by concrete falling from a bridge owned and maintained by the respondent. See Lynch v. Dept. of Highways, 13 Ct.Cl. 187 (1980). In the instant case, the Court is of the opinion that the respondent has not met the duty of care required in the maintenance of a bridge, and, therefore makes an award to the claimant.
Award of $453.11.